Citation Nr: 1706912	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  10-11 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right leg disability, including as secondary to service connected disease or injury.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a March 2009 rating decision issued by the Regional Office (RO) in Augusta, Maine.  Jurisdiction over the claims file currently resides with the New York, New York RO.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a June 2014 video hearing; a transcript of that hearing is of record.

In August 2014, March 2015, and September 2015, the Board remanded the Veteran's claims.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.






FINDINGS OF FACT

1.  The Veteran had a low back sprain that existed prior to service and was asymptomatic at entry into active service.

2.  The preexisting low back sprain did not increase in severity beyond a normal progression during active service.

3.  Degenerative disc disease of the lumbar spine status post laminectomy with spinal stenosis did not manifest in active service and is not attributable to service; arthritis of the lumbar spine did not manifest to a compensable degree within one year of discharge from service.

4.  Scoliosis was first manifest during service.

5.  The Veteran's right leg disability was not manifested in service, an organic disease of the nervous system did not manifest to a compensable degree within one year of discharge from active service, and the right leg disability is not caused or aggravated by a service-connected disease or injury.


CONCLUSIONS OF LAW

1.  Low back sprain clearly and unmistakably preexisted service and was not aggravated by service; the presumption of soundness at entry is rebutted.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2016).

2.  Degenerative disc disease of the lumbar spine status post laminectomy with spinal stenosis was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  Scoliosis was incurred in wartime service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

4.  The Veteran's right leg disability is not incurred in or aggravated by service and an organic disease of the nervous system may not be presumed to have been incurred therein.   38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2016).

5.  A right leg disability is not proximately due to, the result of or aggravated by a service connected disease or injury.  38 C.F.R. § 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for a low back and right leg disabilities.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

Stegall concerns

As alluded to above, in August 2014, March 2015, and September 2015, the Board remanded these claims and ordered the agency of original jurisdiction (AOJ) to obtain outstanding VA treatment records and obtain a VA examination as to the etiology of the Veteran's low back and right leg disabilities.  The Veteran's claims were then to be readjudicated.  

Pursuant to the Board's remand instructions, the AOJ attempted to obtain the Veteran's outstanding VA treatment records.  Additionally, the Veteran was provided VA examinations as to his low back and right leg disabilities.  The Veteran's claims were readjudicated most recently via a March 2016 supplemental statement of the case (SSOC).  Accordingly, the Board's remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  
Duties to Notify and Assist

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  In a letter mailed to the Veteran in January 2009, prior to the initial adjudication of his service connection claims, VA satisfied this duty.

VA also has a duty to assist a claimant in the development of his claims.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims.  There is no reasonable possibility that further assistance would aid in substantiating the claims.  The pertinent evidence of record includes statements from the Veteran and other individuals, service treatment records, as well as VA and private treatment records.  

As noted above, the Veteran also was afforded a hearing before the undersigned VLJ during which he presented oral argument in support of his service connection claims.  Here, during the June 2014 Board hearing, the VLJ clarified the issues on appeal (service connection for low back and right leg disabilities); clarified the concept of service connection claims; identified potential evidentiary defects which included whether the Veteran's low back and right leg disabilities were incurred in or aggravated by service; clarified the type of evidence that would support the Veteran's claims; and enquired as to the existence of potential outstanding records.  Thus, the actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing set forth in 38 C.F.R. § 3.103.

VA is required to obtain all relevant medical records held or maintained by a government facility.  38 U.S.C.A. § 5103A(c) (West 2014).  When VA attempts to obtain records from a Federal department or agency, efforts to obtain these records must continue until they are obtained unless it is reasonably certain they do not exist or that further efforts to obtain them would be futile.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.150(c)(2), (c)(3) (2016).  In this regard, the Veteran testified at the June 2014 Board hearing that he received treatment for his back in the 1970s following discharge from service at the VA Medical Center in Castle Point, New York.  See the June 2014 Board hearing transcript, page 16.  The record demonstrates that the agency of original jurisdiction (AOJ) requested records from this facility during the above timeframe, and in a subsequent response dated February 2016, the VA facility informed the AOJ that there are no medical records available during the requested period of time.  The Veteran was informed of the negative response from the AOJ in a letter dated February 2016.  The Veteran did not submit any records or identify further evidence in response to the February 2016 letter.  Therefore, the Board finds that VA adjudication of the appeal may go forward and that further remand is not warranted to obtain the requested records as the AOJ made a sufficient attempt to obtain the VA treatment records.  

The Veteran was afforded a VA examination for his low back and right leg disabilities in November 2014 with an addendum opinion obtained in April 2015.  The examination report reflects that the examiner interviewed and examined the Veteran, reviewed his past medical history, documented his current medical conditions, and rendered appropriate opinions consistent with the remainder of the evidence of record.  Therefore, while the Board acknowledges the Veteran's statement in April 2016 requesting another VA examination, the Board concludes that the November 2014 VA examination report with addendum is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.  Accordingly, the Board will proceed to a decision.


Here, the Board shall address the issue of secondary service connection even though service connection has been granted for scoliosis.  Since there is no evidence linking the right leg condition to any pathology, there is no prejudice to the Veteran and a remand would result in delay and a waste of resources.  Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).

Service connection for a low back disability

As an initial matter, the Board notes that the Veteran does not allege, and the evidence does not reflect, that the disabilities for which he claims entitlement to service connection are the result of participation in combat with the enemy. Therefore, the combat provisions of 38 U.S.C.A. § 1154  are not applicable.

The Veteran contends that he injured his back in a vehicle accident prior to service, and that his Vietnam service as a canoneer permanently worsened his pre-existing back problems.  A preinduction examination in September 1966 documented a back sprain for which the Veteran was still receiving treatment, and a second preinduction examination in September 1967 found the Veteran's back to be normal, but noted the history of low back strain.  

As will be discussed in detail below, the Board finds that the Veteran had a low back sprain that preexisted his service and was not aggravated by service.  Further, the Veteran currently has degenerative disc disease status post laminectomy with spinal stenosis that is not related to service.  Finally, the Veteran has scoliosis that is related to his service.  In light of the foregoing, the Board will separately address the differing pathologies.

Pertinent legal criteria

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

For certain chronic disorders, including arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2016).

Where such defects, infirmities or disorders are not noted when examined, accepted, and enrolled for service, pursuant to 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304, in order to rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as opposed to the symptoms of that disability, has worsened. Beverly v. Brown, 9 Vet. App. 402, 406 (1996).




Preexisting low back sprain

In this case, the Veteran's September 1966 preinduction examination documents an assessment of lumbosacral sprain.  However, his September 1967 preinduction examination revealed a normal lumbar spine examination.  The Board also notes that the Veteran was seen in October 1968  with complaints of low back pain.  This note shows the Veteran sustained an injury from an automobile accident in 1966 that resulted in low back pain.  The treatment record also notes the Veteran has exacerbations of low back pain without radicular symptoms or leg signs.  Further, the Veteran noted back trouble on his March 1970 report of medical history in conjunction with his separation examination, although examination of his back was normal at that time.  

The Board acknowledges that the Veteran's low back sprain was not noted at his September 1967 preinduction examination upon entrance to service.  Because the low back sprain was not noted at entry, he is entitled to a presumption of soundness. However, the presumption of soundness may be rebutted.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  38 U.S.C. § 1153.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir.2004)

Here, each element of the presumption of soundness is rebutted by clear and unmistakable evidence.

As previously noted, the Veteran's September 1966 preinduction examination documents an assessment of lumbosacral sprain.  Also, the Veteran was seen in October 1968  with complaints of low back pain and he reported that he sustained an injury from an automobile accident in 1966 that resulted in low back pain.  Moreover, the Veteran noted back pain on his March 1970 report of medical history in conjunction with his separation examination.  Pertinently, a VA examiner concluded in an April 2015 opinion after examination of the Veteran and consideration of his medical history that the Veteran's lumbar sprain from the automobile accident preexisted his service.  Therefore, the Board finds that the September 1966 preinduction examination as well as the service treatment records and April 2015 VA opinion clearly and unmistakably establish that the low back sprain preexisted service.  

Thus, the remaining issue is whether VA established by clear and unmistakable evidence that the Veteran's low back sprain did not increase in severity during service or that any increase was due to the natural progress of the disease.  Wagner.

In this case, there is clear and unmistakable evidence that the low back sprain was not aggravated by service.  The Board finds that there is no competent or reliable evidence that the low back sprain increased in severity during service.  Rather, the spine was normal at separation.  In this regard, the Veteran was provided a VA examination in November 2014.  Notably, the VA examiner considered the Veteran's report of carrying heavy equipment during service and his report of back pain.  After examination of the Veteran and consideration of his medical history, the VA examiner concluded in an addendum opinion dated April 2015 that the Veteran's preexisting low back sprain was not aggravated beyond its natural progression by his service.  The examiner's rationale for his conclusion was based on his finding that the Veteran's in-service treatment for back pain did not indicate significant objective findings.  Further, the Veteran's separation examination was unremarkable.  

The November 2014 VA examination report with April 2015 addendum was based upon thorough review of the record, thorough examination of the Veteran, and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  As such, the Board finds that the VA examination report demonstrates that the Veteran's low back sprain had not been aggravated.  There is no medical opinion contrary to the VA examiner.  

The Board notes that the Veteran is competent to report that he experienced a low back pain during and since his period of active duty.  He has also submitted statements from other individuals regarding his back pain following service.  However, to the extent that there is argument regarding an increase in severity or aggravation of a preexisting low back sprain during active duty, the medical evidence, particularly the service treatment records and VA examination report, demonstrates that the Veteran did not have aggravation of the sprain during service.  This medical evidence is more probative and credible than rather generic statements on the part of the Veteran and other individuals.  The service treatment records further constitute clear and unmistakable evidence that there was no aggravation, specifically the separation examination which noted a normal spine examination.  Furthermore, the appellant no longer carries the diagnosis of sprain, which tends to establish that there was no permanent increase in severity.
 
Thus, there is clear and unmistakable evidence that the Veteran's low back sprain preexisted service and was not aggravated by service.

Degenerative disc disease status post laminectomy with spinal stenosis

The Board notes that following examination of the Veteran in November 2014, the VA examiner diagnosed the Veteran with degenerative disc disease status post laminectomy with spinal stenosis in 2004.  He thereafter opined in the April 2015 addendum that it is less likely than not that the Veteran's current degenerative disc disease is related to any pre-existing low back disability.  There is no medical opinion contrary to the VA examiner and to the extent that the Veteran contends that the current degenerative disc disease is related to the preexisting lumbar sprain, the Board finds this contention is outweighed by the medical evidence to include the March 1970 separation examination which revealed a normal spine examination as well as the VA examination report which considered the Veteran's pertinent medical history and was prepared by a skilled neutral professional.  

As the Veteran's current degenerative disc disease is not related to the preservice back findings, the Board will address the Veteran's current back disability on a direct and presumptive basis. 
With respect to in-service disease or injury, the Veteran contends that his duties as a canoneer which involved carrying heavy equipment caused the current back disability.  The Board notes that the Veteran is competent to report such injury and has no reason to doubt the Veteran experienced back pain from performing these duties.  As discussed above, the Board notes the Veteran's service treatment record dated October 1968 which documents treatment for back pain and the Veteran's report of back pain on his March 1970 report of medical history in conjunction with his separation examination.  

The Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record is against a finding that the Veteran's current degenerative disc disease status post laminectomy with spinal stenosis is related to his service.  

The Veteran was provided a VA examination in November 2014.  Notably, the VA examiner considered the Veteran's report of injury to his back during service from carrying heavy equipment.  After examination of the Veteran and consideration of his medical history, the VA examiner diagnosed the Veteran with degenerative disc disease status post laminectomy with spinal stenosis and concluded in an addendum dated April 2015 that it is less likely than not that the Veteran's current back disability is related to service.  The examiner's rationale for his conclusion was based on his finding that the Veteran's current low back disability is due to the aging process and that aging is a significant risk factor for degenerative changes.  He also noted the Veteran's normal findings upon separation from service.  

The November 2014 VA examination report with April 2015 addendum was based upon thorough review of the record, thorough examination of the Veteran, and thoughtful analysis of the Veteran's entire history.  See Bloom, supra.

The Board notes that P.K., M.D., a VA staff physician, documented the Veteran's back symptoms in a report dated March 2009.  He thereafter reported that "even though it is unable to substantiate [the Veteran's] claim that his current back problem and left knee arthritis are results of activities during his military duty, it 
may be reasonably possible that his current chronic low back problem started while he was in military service as he claims."  Crucially, however, the Court has held that medical evidence which is speculative, general or inconclusive in nature cannot support a claim.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  In light of the foregoing, the Board finds that the opinion rendered by Dr. P.K. is of no probative value.  Accordingly, the April 2015 VA medical opinion has been given greater probative weight.

To the extent the Veteran himself asserts his current degenerative disc disease is related to service, the Veteran is competent to report that he has a diagnosis of this disability (as that is documented in the record).  He is also competent to report that he has had symptoms since service.  He also submitted statements from other individuals documenting his back pain since service.  However, his March 1970 separation examination revealed a normal spine, and arthritis of the lumbar spine was not noted during service.  As the findings were normal, he did not have characteristic manifestations sufficient to identify the chronic disease entity, arthritis.  38 C.F.R. § 3.303(b).  In addition, the normal findings at separation tend to establish that he did not have continuity of symptomatology.

The Board further observes that the Veteran and other individuals have indicated longstanding back pain.  The Board notes that the Veteran and these individuals are competent to report his symptoms both current and past.  However, this lay evidence is inconsistent with the normal spine examination upon discharge from service.  Further, the separation examination is more credible and more probative than the after-the-fact lay assertions.  We conclude that the normal spine examination upon separation from service is far more probative and credible than the lay evidence submitted in support of a claim for benefits.  The Board must find that his statements and the submitted statements from other individuals with regard to a nexus between the current degenerative disc disease status post laminectomy with spinal stenosis and service to be of minimal probative value and outweighed by the VA opinion, prepared by a skilled neutral professional.

In short, the credible and probative evidence establishes that arthritis was not manifest during service or within one year of separation.  
  
For the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for degenerative disc disease of the lumbar spine status post laminectomy with spinal stenosis.  The benefit sought on appeal is accordingly denied.

Scoliosis

The Board initially notes that the November 2014 VA examiner diagnosed the Veteran with lumbar scoliosis and indicated that the onset of the scoliosis was in 1966.  To the extent that there is a question of whether the Veteran's current scoliosis preexisted his service, the Board notes that scoliosis was not noted on either his September 1966 or September 1967 preinduction examinations and therefore the presumption of soundness applies for the scoliosis.  As discussed above, the presumption of soundness may be rebutted.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  38 U.S.C.A. § 1153.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir.2004)

The Board observes that there is no finding of scoliosis prior to the Veteran's service.  Moreover, the VA examiner did not provide any rationale as to his finding that the Veteran had scoliosis prior to service.  As such, his finding that scoliosis preexisted service is of minimal probative value.  Further, the agency of original jurisdiction (AOJ) did not obtain a clarifying opinion as to the onset of the scoliosis and whether such is a congenital defect.  While the Board notes that the Veteran was assessed with scoliosis in October 1968, the treatment record does not indicate that the scoliosis preexisted service.  In light of the foregoing, the Board finds that there is not clear and unmistakable evidence that the Veteran's scoliosis preexisted service.    
The Veteran's service treatment records document an assessment of scoliosis in October 1968.  Postservice VA treatment records note findings of scoliosis in March 1992 and September 1998.  Also, the November 2014 VA examiner diagnosed the Veteran with scoliosis.  

In light of the previously discussed findings of scoliosis since service, the Board is unable to rationally disassociate the current scoliosis with the finding of scoliosis in service.  As such, the Board concludes that the Veteran's scoliosis was incurred in wartime service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  Entitlement to service connection for scoliosis is therefore warranted and the claim is granted.  

Service connection for a right leg disability

The Veteran contends that he has a right leg disability that is related to his service, to include performing his duties as a cannoneer.  He alternatively contends that his right leg disability is related to his low back disability.   

Pertinent legal criteria

The law and regulations pertaining generally to service connection on a direct and presumptive basis have been set forth above and will not be repeated here.

Service connection is also warranted for disability which is proximately due to or the result of a service-connected disease or injury.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease or injury will be service connected.  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. Part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

For secondary service connection to be granted, generally there must be (1) evidence of a current disability; (2) evidence of a service-connected disease or injury; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2016); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Direct service connection

The November 2014 VA examination report with addendum dated April 2015 indicates that the Veteran has a right leg disability that is manifested by atrophy and weakness.    

The Veteran reported cramps in his legs on his March 1970 report of medical history in conjunction with his separation examination.  The remainder of his service treatment records is absent complaints of or treatment for a leg disability, and his separation examination revealed a normal neurological examination as well as examination of the lower extremities.    
     
The Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record is against a finding that the Veteran's current right leg disability is related to his service.  

Specifically, the Veteran was provided a VA examination in November 2014.  After examination of the Veteran and consideration of his medical history, the VA examiner assessed the Veteran with a right leg disability manifested by atrophy and weakness and concluded in an April 2015 addendum that it is less likely than not that the Veteran's right leg disability is related to service.  The VA examiner's rationale for his conclusion was based on his finding that there was no report of a right leg injury or condition specifically noted in the service treatment records.  Further, the examiner indicated that there is no clear etiology of the Veteran's right leg disability.    

The November 2014 VA examination with April 2015 addendum was based upon thorough examination of the Veteran and analysis of the Veteran's entire history.  See Bloom, supra.  Additionally, the VA examiner's opinion is consistent with the Veteran's documented medical history, which is absent any report of symptomatology consistent with a right leg disability specifically for more 35 years after active service.    

To the extent the Veteran himself asserts his current right leg disability is related to his service, the Veteran is competent to report that he has a current diagnosis (as that is documented in the record).  He is also competent to report that he has had symptoms since service  However, an organic disease of the nervous system related to the right leg was not noted during service.  In as much as the neurological examination and examination of the lower extremities was normal, the Veteran did not have characteristic manifestations sufficient to identify the chronic disease entity, organic disease of the nervous system.  38 C.F.R. § 3.303(b).  The Board observes that the Veteran has submitted lay statements from other individuals documenting his longstanding right leg pain.  The Board notes that the Veteran and these individuals are competent to report his symptoms both current and past.  However, this lay evidence is inconsistent with the normal findings upon separation.  Further, the in-service examination is more credible and more probative than his after-the-fact lay assertions.  Moreover, the Board notes that the Veteran denied leg pain during an examination dated March 1992.  See a VA treatment record dated March 1992.  We conclude that the normal separation examination as well as the Veteran's denial of pertinent symptoms in March 1992 is far more probative and credible than the lay evidence submitted in support of a claim for benefits.  The Board must find that their statements with regard to a nexus between the Veteran's right leg disability and service to be of minimal probative value and outweighed by the VA opinion, prepared by a skilled neutral professional.

In short, the credible and probative evidence establishes that an organic disease of the nervous system was not manifest during service or within one year of separation.  

Secondary service connection

The November 2014 VA examination report with addendum dated April 2015 indicates that the Veteran has a right leg disability that is manifested by atrophy and weakness.  Additionally, the Veteran is now service-connected for scoliosis.  The Board notes that this is the only low back disability for which the Veteran is service connected.     

The Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record is against a finding that the Veteran's current right leg disability is due to or aggravated by scoliosis, any service connected disease or injury or any other low back disability and service connection is therefore not warranted on a secondary basis.

Specifically, the Veteran was afforded a VA examination in November 2014.  After examination of the Veteran and review of his claims folder, the VA examiner concluded in the April 2015 addendum that while it is possible the Veteran's right leg disability is due to his lumbosacral radiculopathy, it is less likely than not that any back disorder caused or aggravated the right leg disability.  The examiner's rationale for his conclusion was based on his finding that there is no clear etiology of the Veteran's right leg disability, and there was no treatment for a leg condition in service when the Veteran received treatment for his back.  

The November 2014 VA examination report with April 2015 addendum opinion were was based upon thorough consideration and analysis of the Veteran's pertinent medical history.  See Bloom, supra.  

The Board observes that the Veteran has submitted lay statements from other individuals documenting his longstanding leg pain.  To the extent that the Veteran and these individuals assert that his right leg disability is related to a back disability, the Board observes that lay people are competent to testify to visible or otherwise observable symptoms of disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran is competent to report that he has symptoms attributable to his right leg disability.  However, he has not established his competence to establish etiology and there are no Jandreau exceptions.  The lay statements of the Veteran and other individuals concerning a relationship between his right leg disability and back disabilities are therefore not competent in this regard.  Moreover, the Board finds that these lay statements are outweighed in probative value by the VA opinion which was based on thorough examination of the Veteran and consideration of his medical history.  

Conclusion
  
For the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right leg disability, including as secondary to service connected disease or injury.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for low back sprain is denied.
Entitlement to service connection for degenerative disc disease status post laminectomy with spinal stenosis is denied.

Entitlement to service connection for scoliosis is granted.

Entitlement to service connection for a right leg disability, including as secondary to a service connected disease or injury is denied.




____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


